EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanne E. Longmuir on 4/7/2021.

The application has been amended as follows: 

1. A sensing guidewire device for measuring physiological parameters in a living body comprising: 
an elongate solid corewire member having a central axis, a length, an exterior surface, a proximal end, a distal end, and the elongate solid corewire member includes a channel which is offset from the central axis of the elongate solid corewire member, the channel [that] extends through the elongate solid corewire member from substantially the proximal end to the distal end, [which]the channel has an elongate opening formed within, the opening extending along and spaced from the central axis of the elongate solid corewire member, [that]the opening is covered and closed by a metal strip bonded to the exterior surface of the elongate solid corewire member to form an internal closed interstice formed within the elongate solid corewire; 
a sensor disposed towards the distal end of the device; and 


4. A sensing guidewire device for measuring physiological parameters in a living body comprising: 
an elongate solid corewire member having a central axis, a length, an exterior surface, a proximal end, a distal end, and the elongate solid corewire member includes a channel which is offset from the central axis of the elongate solid corewire member, the channel [that] extends through the elongate solid corewire member from substantially the proximal end to the distal end, [which]the channel has an elongate opening formed within, the opening extending along and spaced from the central axis of the elongate solid corewire member, [that]the opening is covered and wherein the channel is closed by a metal tube covering the exterior surface of the elongate solid corewire member to form an internal closed interstice formed within the elongate solid corewire; 
a sensor disposed towards the distal end of the device; and 
at least one conducting wire that partially fills the internal closed interstice.  

8. A modular sensing guidewire device for measuring physiological parameters in a living body comprising: 
a flexible distal segment having a sensor disposed towards and secured to a distal end of the device; 
an intermediate segment having an elongate solid corewire member with a central axis, a length, an exterior surface, a proximal end, a distal end adapted to , the channel [that] extends through the elongate solid corewire member along the length from substantially the proximal end to the intermediate segment distal end, [and which] the elongate solid corewire member forms at least a portion of the channel, and at least one conducting wire that partially fills the internal closed channel, [which]the internal closed channel is closed along the exterior surface from the proximal end towards the intermediate segment distal end by a metal material, extends from the proximal end beyond the length and is electrically connected with the flexible distal segment sensor; and 
an interconnecting subassembly comprising a connector engaged on one end with the proximal end of the intermediate segment, electrically connected to the at least one conducting wire extending from the proximal end of the intermediate segment, and engaged on an opposite end with an external instrument located outside a living body for measuring physiological parameters upon receiving sensed electrical signals from the flexible distal segment.  

Election/Restrictions
Claims 4 and 8 are allowable. Claims 6, 7, 13 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), as set forth in the Office action mailed on 10/21/2020, is hereby withdrawn and claims 6, 7, 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-14 and 18-20 are allowable over the prior art of record. The closest prior art of record is US 20130096455 A1 to Kassab. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations including:
Claim 1: an elongate solid corewire member the includes a channel offset from a central axis, the channel having an elongate opening, the opening covered and closed by a metal strip bonded to an exterior of the device to form an internal closed interstice, a conducting wire partially filling the internal closed interstice and a sensor disposed towards a distal end of the device. 
Claim 4: an elongate solid corewire member the includes a channel offset from a central axis, the channel having an elongate opening, the opening covered and closed by a metal tube covering an exterior of the device to form an internal closed interstice, a conducting wire partially filling the internal closed interstice and a sensor disposed towards a distal end of the device. 
Claim 8: an elongate solid corewire member, at least one internal closed channel which channel is offset from the central axis of the elongate solid corewire member, where the elongate solid corewire member forms at least a portion of the channel, where internal closed channel is closed along the exterior surface from the proximal end towards the intermediate segment distal end by a metal material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.